Case 3:19-cv-00683-RDM-CA Document8 Filed 12/23/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NORMAN MARSHALL, : Civil No. 3:19-cv-683
Petitioner (Judge Mariani)
V.

WARDEN DOUGLAS K. WHITE,
Respondent
ORDER
AND NOW, ti oy of December, 2020, upon consideration of the petition

for writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum,

IT IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus is DENIED. (Doc. 1).

2. The Clerk of Court is directed to CLOSE this case.

  

Rdbert D. Mariani

United States District Judge

 
